

	

		II

		109th CONGRESS

		1st Session

		S. 718

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Biden (for himself,

			 Mr. Specter, Mr. McConnell, Mrs.

			 Murray, Mr. Dayton,

			 Mr. Chambliss, Mr. Corzine, and Ms.

			 Cantwell) introduced the following bill; which was read twice and

			 referred to the Committee on the

			 Judiciary

		

		A BILL

		To amend title I of the Omnibus Crime

		  Control and Safe Streets Act of 1968 to provide standards and procedures to

		  guide both State and local law enforcement agencies and law enforcement

		  officers during internal investigations, interrogation of law enforcement

		  officers, and administrative disciplinary hearings, to ensure accountability of

		  law enforcement officers, to guarantee the due process rights of law

		  enforcement officers, and to require States to enact law enforcement

		  discipline, accountability, and due process laws.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					State and Local Law Enforcement

			 Discipline, Accountability, and Due Process Act of 2005

				.

		

			2.

			Findings and declaration of purpose and policy

			

				(a)

				Findings

				Congress finds that—

				

					(1)

					the rights of law enforcement

			 officers to engage in political activity or to refrain from engaging in

			 political activity, except when on duty, or to run as candidates for public

			 office, unless such service is found to be in conflict with their service as

			 officers, are activities protected by the first amendment of the United States

			 Constitution, as applied to the States through the 14th amendment of the United

			 States Constitution, but these rights are often violated by the management of

			 State and local law enforcement agencies;

				

					(2)

					a significant lack of due

			 process rights of law enforcement officers during internal investigations and

			 disciplinary proceedings has resulted in a loss of confidence in these

			 processes by many law enforcement officers, including those unfairly targeted

			 for their labor organization activities or for their aggressive enforcement of

			 the laws, demoralizing many rank and file officers in communities and

			 States;

				

					(3)

					unfair treatment of officers

			 has potentially serious long-term consequences for law enforcement by

			 potentially deterring or otherwise preventing officers from carrying out their

			 duties and responsibilities effectively and fairly;

				

					(4)

					the lack of labor-management

			 cooperation in disciplinary matters and either the perception or the actuality

			 that officers are not treated fairly detrimentally impacts the recruitment of

			 and retention of effective officers, as potential officers and experienced

			 officers seek other careers, which has serious implications and repercussions

			 for officer morale, public safety, and labor-management relations and strife

			 and can affect interstate and intrastate commerce, interfering with the normal

			 flow of commerce;

				

					(5)

					there are serious

			 implications for the public safety of the citizens and residents of the United

			 States which threatens the domestic tranquility of the United States because of

			 a lack of statutory protections to ensure—

					

						(A)

						the due process and political

			 rights of law enforcement officers;

					

						(B)

						fair and thorough internal

			 investigations and interrogations of and disciplinary proceedings against law

			 enforcement officers; and

					

						(C)

						effective procedures for

			 receipt, review, and investigation of complaints against officers, fair to both

			 officers and complainants; and

					

					(6)

					resolving these disputes and

			 problems and preventing the disruption of vital police services is essential to

			 the well-being of the United States and the domestic tranquility of the

			 Nation.

				

				(b)

				Declaration of policy

				Congress declares that it is

			 the purpose of this Act and the policy of the United States to—

				

					(1)

					protect the due process and

			 political rights of State and local law enforcement officers and ensure

			 equality and fairness of treatment among such officers;

				

					(2)

					provide continued police

			 protection to the general public;

				

					(3)

					provide for the general

			 welfare and ensure domestic tranquility; and

				

					(4)

					prevent any impediments to

			 the free flow of commerce, under the rights guaranteed under the United States

			 Constitution and Congress’ authority thereunder.

				

			3.

			Discipline, accountability, and due process of

			 officers

			

				(a)

				In general

				Part H of title I of the

			 Omnibus Crime Control and Safe Streets Act of

			 1968 (42

			 U.S.C. 3781 et seq.) is amended by adding at the end the

			 following:

				

					

						820.

						Discipline, accountability, and due process of State and

				local law enforcement officers

						

							(a)

							Definitions

							In this section:

							

								(1)

								Disciplinary action

								The term disciplinary

				action means any adverse personnel action, including suspension,

				reduction in pay, rank, or other employment benefit, dismissal, transfer,

				reassignment, unreasonable denial of secondary employment, or similar punitive

				action taken against a law enforcement officer.

							

								(2)

								Disciplinary hearing

								The term disciplinary

				hearing means an administrative hearing initiated by a law enforcement

				agency against a law enforcement officer, based on an alleged violation of law,

				that, if proven, would subject the law enforcement officer to disciplinary

				action.

							

								(3)

								Emergency suspension

								The term emergency

				suspension means the temporary action by a law enforcement agency of

				relieving a law enforcement officer from the active performance of law

				enforcement duties without a reduction in pay or benefits when the law

				enforcement agency, or an official within that agency, determines that there is

				probable cause, based upon the conduct of the law enforcement officer, to

				believe that the law enforcement officer poses an immediate threat to the

				safety of that officer or others or the property of others.

							

								(4)

								Investigation

								The term

				investigation—

								

									(A)

									means an action taken to

				determine whether a law enforcement officer violated a law by a public agency

				or a person employed by a public agency, acting alone or in cooperation with or

				at the direction of another agency, or a division or unit within another

				agency, regardless of a denial by such an agency that any such action is not an

				investigation; and

								

									(B)

									includes—

									

										(i)

										asking questions of any

				other law enforcement officer or non-law enforcement officer;

									

										(ii)

										conducting

				observations;

									

										(iii)

										reviewing and evaluating

				reports, records, or other documents; and

									

										(iv)

										examining physical

				evidence.

									

								(5)

								Law enforcement officer

								The terms law

				enforcement officer and officer have the meaning given the

				term law enforcement officer in section 1204, except the term does

				not include a law enforcement officer employed by the United States, or any

				department, agency, or instrumentality thereof.

							

								(6)

								Personnel record

								The term personnel

				record means any document, whether in written or electronic form and

				irrespective of location, that has been or may be used in determining the

				qualifications of a law enforcement officer for employment, promotion,

				transfer, additional compensation, termination or any other disciplinary

				action.

							

								(7)

								Public agency and law enforcement agency

								The terms public

				agency and law enforcement agency each have the meaning

				given the term public agency in section 1204, except the terms do

				not include the United States, or any department, agency, or instrumentality

				thereof.

							

								(8)

								Summary punishment

								The term summary

				punishment means punishment imposed—

								

									(A)

									for a violation of law that

				does not result in any disciplinary action; or

								

									(B)

									for a violation of law that

				has been negotiated and agreed upon by the law enforcement agency and the law

				enforcement officer, based upon a written waiver by the officer of the rights

				of that officer under subsection (i) and any other applicable law or

				constitutional provision, after consultation with the counsel or representative

				of that officer.

								

							(b)

							Applicability

							

								(1)

								In general

								This section sets forth the

				due process rights, including procedures, that shall be afforded a law

				enforcement officer who is the subject of an investigation or disciplinary

				hearing.

							

								(2)

								Nonapplicability

								This section does not apply

				in the case of—

								

									(A)

									an investigation of

				specifically alleged conduct by a law enforcement officer that, if proven,

				would constitute a violation of a statute providing for criminal penalties;

				or

								

									(B)

									a nondisciplinary action

				taken in good faith on the basis of the employment related performance of a law

				enforcement officer.

								

							(c)

							Political activity

							

								(1)

								Right to engage or not to engage in political

				activity

								Except when on duty or

				acting in an official capacity, a law enforcement officer shall not be

				prohibited from engaging in political activity or be denied the right to

				refrain from engaging in political activity.

							

								(2)

								Right to run for elective office

								A law enforcement officer

				shall not be—

								

									(A)

									prohibited from being a

				candidate for an elective office or from serving in such an elective office,

				solely because of the status of the officer as a law enforcement officer;

				or

								

									(B)

									required to resign or take

				an unpaid leave from employment with a law enforcement agency to be a candidate

				for an elective office or to serve in an elective office, unless such service

				is determined to be in conflict with or incompatible with service as a law

				enforcement officer.

								

								(3)

								Adverse personnel action

								An action by a public

				agency against a law enforcement officer, including requiring the officer to

				take unpaid leave from employment, in violation of this subsection shall be

				considered an adverse personnel action within the meaning of subsection

				(a)(1).

							

							(d)

							Effective procedures for receipt, review, and investigation

				of complaints against law enforcement officers

							

								(1)

								Complaint process

								Not later than 1 year after

				the effective date of this section, each law enforcement agency shall adopt and

				comply with a written complaint procedure that—

								

									(A)

									authorizes persons from

				outside the law enforcement agency to submit written complaints about a law

				enforcement officer to—

									

										(i)

										the law enforcement agency

				employing the law enforcement officer; or

									

										(ii)

										any other law enforcement

				agency charged with investigating such complaints;

									

									(B)

									sets forth the procedures

				for the investigation and disposition of such complaints;

								

									(C)

									provides for public access

				to required forms and other information concerning the submission and

				disposition of written complaints; and

								

									(D)

									requires notification to

				the complainant in writing of the final disposition of the complaint and the

				reasons for such disposition.

								

								(2)

								Initiation of an investigation

								

									(A)

									In general

									Except as provided in

				subparagraph (B), an investigation based on a complaint from outside the law

				enforcement agency shall commence not later than 15 days after the receipt of

				the complaint by—

									

										(i)

										the law enforcement agency

				employing the law enforcement officer against whom the complaint has been made;

				or

									

										(ii)

										any other law enforcement

				agency charged with investigating such a complaint.

									

									(B)

									Exception

									Subparagraph (A) does not

				apply if—

									

										(i)

										the law enforcement agency

				determines from the face of the complaint that each allegation does not

				constitute a violation of law; or

									

										(ii)

										the complainant fails to

				comply substantially with the complaint procedure of the law enforcement agency

				established under this section.

									

								(3)

								Complainant or victim conflict of interest

								The complainant or victim

				of the alleged violation of law giving rise to an investigation under this

				subsection may not conduct or supervise the investigation or serve as an

				investigator.

							

							(e)

							Notice of investigation

							

								(1)

								In general

								Any law enforcement officer

				who is the subject of an investigation shall be notified of the investigation

				24 hours before the commencement of questioning of such officer or to otherwise

				being required to provide information to an investigating agency.

							

								(2)

								Contents of notice

								Notice given under

				paragraph (1) shall include—

								

									(A)

									the nature and scope of the

				investigation;

								

									(B)

									a description of any

				allegation contained in a written complaint;

								

									(C)

									a description of each

				violation of law alleged in the complaint for which suspicion exists that the

				officer may have engaged in conduct that may subject the officer to

				disciplinary action; and

								

									(D)

									the name, rank, and command

				of the officer or any other individual who will be conducting the

				investigation.

								

							(f)

							Rights of law enforcement officers prior to and during

				questioning incidental to an investigation

							If a law enforcement

				officer is subjected to questioning incidental to an investigation that may

				result in disciplinary action against the officer, the following minimum

				safeguards shall apply:

							

								(1)

								Counsel and representation

								

									(A)

									In general

									Any law enforcement officer

				under investigation shall be entitled to effective counsel by an attorney or

				representation by any other person who the officer chooses, such as an employee

				representative, or both, immediately before and during the entire period of any

				questioning session, unless the officer consents in writing to being questioned

				outside the presence of counsel or representative.

								

									(B)

									Private consultation

									During the course of any

				questioning session, the officer shall be afforded the opportunity to consult

				privately with counsel or a representative, if such consultation does not

				repeatedly and unnecessarily disrupt the questioning period.

								

									(C)

									Unavailability of counsel

									If the counsel or

				representative of the law enforcement officer is not available within 24 hours

				of the time set for the commencement of any questioning of that officer, the

				investigating law enforcement agency shall grant a reasonable extension of time

				for the law enforcement officer to obtain counsel or representation.

								

								(2)

								Reasonable hours and time

								Any questioning of a law

				enforcement officer under investigation shall be conducted at a reasonable time

				when the officer is on duty, unless exigent circumstances compel more immediate

				questioning, or the officer agrees in writing to being questioned at a

				different time, subject to the requirements of subsections (e) and paragraph

				(1).

							

								(3)

								Place of questioning

								Unless the officer consents

				in writing to being questioned elsewhere, any questioning of a law enforcement

				officer under investigation shall take place—

								

									(A)

									at the office of the

				individual conducting the investigation on behalf of the law enforcement agency

				employing the officer under investigation; or

								

									(B)

									the place at which the

				officer under investigation reports for duty.

								

								(4)

								Identification of questioner

								Before the commencement of

				any questioning, a law enforcement officer under investigation shall be

				informed of—

								

									(A)

									the name, rank, and command

				of the officer or other individual who will conduct the questioning; and

								

									(B)

									the relationship between

				the individual conducting the questioning and the law enforcement agency

				employing the officer under investigation.

								

								(5)

								Single questioner

								During any single period of

				questioning of a law enforcement officer under investigation, each question

				shall be asked by or through 1 individual.

							

								(6)

								Reasonable time period

								Any questioning of a law

				enforcement officer under investigation shall be for a reasonable period of

				time and shall allow reasonable periods for the rest and personal necessities

				of the officer and the counsel or representative of the officer, if such person

				is present.

							

								(7)

								No threats, false statements, or promises to be made

								

									(A)

									In general

									Except as provided in

				subparagraph (B), no threat against, false or misleading statement to,

				harassment of, or promise of reward to a law enforcement officer under

				investigation shall be made to induce the officer to answer any question, give

				any statement, or otherwise provide information.

								

									(B)

									Exception

									The law enforcement agency

				employing a law enforcement officer under investigation may require the officer

				to make a statement relating to the investigation by explicitly threatening

				disciplinary action, including termination, only if—

									

										(i)

										the officer has received a

				written grant of use and derivative use immunity or transactional immunity by a

				person authorized to grant such immunity; and

									

										(ii)

										the statement given by the

				law enforcement officer under such an immunity may not be used in any

				subsequent criminal proceeding against that officer.

									

								(8)

								Recording

								

									(A)

									In general

									All questioning of a law

				enforcement officer under an investigation shall be recorded in full, in

				writing or by electronic device, and a copy of the transcript shall be provided

				to the officer under investigation before any subsequent period of questioning

				or the filing of any charge against that officer.

								

									(B)

									Separate recording

									To ensure the accuracy of

				the recording, an officer may utilize a separate electronic recording device,

				and a copy of any such recording (or the transcript) shall be provided to the

				public agency conducting the questioning, if that agency so requests.

								

								(9)

								Use of honesty testing devices prohibited

								No law enforcement officer

				under investigation may be compelled to submit to the use of a lie detector, as

				defined in section 2 of the Employee Polygraph Protection Act of 1988

				(29 U.S.C.

				2001).

							

							(g)

							Notice of investigative findings and disciplinary

				recommendation and opportunity to submit a written response

							

								(1)

								Notice

								Not later than 30 days

				after the conclusion of an investigation under this section, the person in

				charge of the investigation or the designee of that person shall notify the law

				enforcement officer who was the subject of the investigation, in writing, of

				the investigative findings and any recommendations for disciplinary

				action.

							

								(2)

								Opportunity to submit written response

								

									(A)

									In general

									Not later than 30 days

				after receipt of a notification under paragraph (1), and before the filing of

				any charge seeking the discipline of such officer or the commencement of any

				disciplinary proceeding under subsection (h), the law enforcement officer who

				was the subject of the investigation may submit a written response to the

				findings and recommendations included in the notification.

								

									(B)

									Contents of response

									The response submitted

				under subparagraph (A) may include references to additional documents, physical

				objects, witnesses, or any other information that the law enforcement officer

				believes may provide exculpatory evidence.

								

							(h)

							Disciplinary hearings

							

								(1)

								Notice of opportunity for hearing

								Except in a case of summary

				punishment or emergency suspension (subject to subsection (k)), before the

				imposition of any disciplinary action the law enforcement agency shall notify

				the officer that the officer is entitled to a due process hearing by an

				independent and impartial hearing officer or board.

							

								(2)

								Requirement of determination of violation

								No disciplinary action may

				be taken against a law enforcement officer unless an independent and impartial

				hearing officer or board determines, after a hearing and in accordance with the

				requirements of this subsection, that the law enforcement officer committed a

				violation of law.

							

								(3)

								Time limit

								No disciplinary charge may

				be brought against a law enforcement officer unless—

								

									(A)

									the charge is filed not

				later than the earlier of—

									

										(i)

										1 year after the date on

				which the law enforcement agency filing the charge had knowledge or reasonably

				should have had knowledge of an alleged violation of law; or

									

										(ii)

										90 days after the

				commencement of an investigation; or

									

									(B)

									the requirements of this

				paragraph are waived in writing by the officer or the counsel or representative

				of the officer.

								

								(4)

								Notice of hearing

								Unless waived in writing by

				the officer or the counsel or representative of the officer, not later than 30

				days after the filing of a disciplinary charge against a law enforcement

				officer, the law enforcement agency filing the charge shall provide written

				notification to the law enforcement officer who is the subject of the charge,

				of—

								

									(A)

									the date, time, and

				location of any disciplinary hearing, which shall be scheduled in cooperation

				with the law enforcement officer, or the counsel or representative of the

				officer, and which shall take place not earlier than 30 days and not later than

				60 days after notification of the hearing is given to the law enforcement

				officer under investigation;

								

									(B)

									the name and mailing

				address of the independent and impartial hearing officer, or the names and

				mailing addresses of the independent and impartial hearing board members;

				and

								

									(C)

									the name, rank, command,

				and address of the law enforcement officer prosecuting the matter for the law

				enforcement agency, or the name, position, and mailing address of the person

				prosecuting the matter for a public agency, if the prosecutor is not a law

				enforcement officer.

								

								(5)

								Access to documentary evidence and investigative

				file

								Unless waived in writing by

				the law enforcement officer or the counsel or representative of that officer,

				not later than 15 days before a disciplinary hearing described in paragraph

				(4)(A), the law enforcement officer shall be provided with—

								

									(A)

									a copy of the complete file

				of the pre-disciplinary investigation; and

								

									(B)

									access to and, if so

				requested, copies of all documents, including transcripts, records, written

				statements, written reports, analyses, and electronically recorded information

				that—

									

										(i)

										contain exculpatory

				information;

									

										(ii)

										are intended to support any

				disciplinary action; or

									

										(iii)

										are to be introduced in the

				disciplinary hearing.

									

								(6)

								Examination of physical evidence

								Unless waived in writing by

				the law enforcement officer or the counsel or representative of that

				officer—

								

									(A)

									not later than 15 days

				before a disciplinary hearing, the prosecuting agency shall notify the law

				enforcement officer or the counsel or representative of that officer of all

				physical, non-documentary evidence; and

								

									(B)

									not later than 10 days

				before a disciplinary hearing, the prosecuting agency shall provide a

				reasonable date, time, place, and manner for the law enforcement officer or the

				counsel or representative of the law enforcement officer to examine the

				evidence described in subparagraph (A).

								

								(7)

								Identification of witnesses

								Unless waived in writing by

				the law enforcement officer or the counsel or representative of the officer,

				not later than 15 days before a disciplinary hearing, the prosecuting agency

				shall notify the law enforcement officer or the counsel or representative of

				the officer, of the name and address of each witness for the law enforcement

				agency employing the law enforcement officer.

							

								(8)

								Representation

								During a disciplinary

				hearing, the law enforcement officer who is the subject of the hearing shall be

				entitled to due process, including—

								

									(A)

									the right to be represented

				by counsel or a representative;

								

									(B)

									the right to confront and

				examine all witnesses against the officer; and

								

									(C)

									the right to call and

				examine witnesses on behalf of the officer.

								

								(9)

								Hearing board and procedure

								

									(A)

									In general

									A State or local government

				agency, other than the law enforcement agency employing the officer who is

				subject of the disciplinary hearing, shall—

									

										(i)

										determine the composition

				of an independent and impartial disciplinary hearing board;

									

										(ii)

										appoint an independent and

				impartial hearing officer; and

									

										(iii)

										establish such procedures

				as may be necessary to comply with this section.

									

									(B)

									Peer representation on disciplinary hearing board

									A disciplinary hearing

				board that includes employees of the law enforcement agency employing the law

				enforcement officer who is the subject of the hearing, shall include not less

				than 1 law enforcement officer of equal or lesser rank to the officer who is

				the subject of the hearing.

								

								(10)

								Summonses and subpoenas

								

									(A)

									In general

									The disciplinary hearing

				board or independent hearing officer—

									

										(i)

										shall have the authority to

				issue summonses or subpoenas, on behalf of—

										

											(I)

											the law enforcement agency

				employing the officer who is the subject of the hearing; or

										

											(II)

											the law enforcement officer

				who is the subject of the hearing; and

										

										(ii)

										upon written request of

				either the law enforcement agency or the officer, shall issue a summons or

				subpoena, as appropriate, to compel the appearance and testimony of a witness

				or the production of documentary evidence.

									

									(B)

									Effect of failure to comply with summons or subpoena

									With respect to any failure

				to comply with a summons or a subpoena issued under subparagraph (A)—

									

										(i)

										the disciplinary hearing

				officer or board shall petition a court of competent jurisdiction to issue an

				order compelling compliance; and

									

										(ii)

										subsequent failure to

				comply with such a court order issued pursuant to a petition under clause (i)

				shall—

										

											(I)

											be subject to contempt of a

				court proceedings according to the laws of the jurisdiction within which the

				disciplinary hearing is being conducted; and

										

											(II)

											result in the recess of the

				disciplinary hearing until the witness becomes available to testify and does

				testify or is held in contempt.

										

								(11)

								Closed hearing

								A disciplinary hearing

				shall be closed to the public unless the law enforcement officer who is the

				subject of the hearing requests, in writing, that the hearing be open to

				specified individuals or to the general public.

							

								(12)

								Recording

								All aspects of a

				disciplinary hearing, including pre-hearing motions, shall be recorded by audio

				tape, video tape, or transcription.

							

								(13)

								Sequestration of witnesses

								Either side in a

				disciplinary hearing may move for and be entitled to sequestration of

				witnesses.

							

								(14)

								Testimony under oath

								The hearing officer or

				board shall administer an oath or affirmation to each witness, who shall

				testify subject to the laws of perjury of the State in which the disciplinary

				hearing is being conducted.

							

								(15)

								Final decision on each charge

								

									(A)

									In general

									At the conclusion of the

				presentation of all the evidence and after oral or written argument, the

				hearing officer or board shall deliberate and render a written final decision

				on each charge.

								

									(B)

									Final decision isolated to charge brought

									The hearing officer or

				board may not find that the law enforcement officer who is the subject of the

				hearing is liable for disciplinary action for any violation of law as to which

				the officer was not charged.

								

								(16)

								Burden of persuasion and standard of proof

								The burden of persuasion or

				standard of proof of the prosecuting agency shall be—

								

									(A)

									by clear and convincing

				evidence as to each charge alleging false statement or representation, fraud,

				dishonesty, deceit, moral turpitude, or criminal behavior on the part of the

				law enforcement officer who is the subject of the charge; and

								

									(B)

									by a preponderance of the

				evidence as to all other charges.

								

								(17)

								Factors of just cause to be considered by the hearing officer

				or board

								A law enforcement officer

				who is the subject of a disciplinary hearing shall not be found guilty of any

				charge or subjected to any disciplinary action unless the disciplinary hearing

				board or independent hearing officer finds that—

								

									(A)

									the officer who is the

				subject of the charge could reasonably be expected to have had knowledge of the

				probable consequences of the alleged conduct set forth in the charge against

				the officer;

								

									(B)

									the rule, regulation,

				order, or procedure that the officer who is the subject of the charge allegedly

				violated is reasonable;

								

									(C)

									the charging party, before

				filing the charge, made a reasonable, fair, and objective effort to discover

				whether the officer did in fact violate the rule, regulation, order, or

				procedure as charged;

								

									(D)

									the charging party did not

				conduct the investigation arbitrarily or unfairly, or in a discriminatory

				manner, against the officer who is the subject of the charge, and the charge

				was brought in good faith; and

								

									(E)

									the proposed disciplinary

				action reasonably relates to the seriousness of the alleged violation and to

				the record of service of the officer who is the subject of the charge.

								

								(18)

								No commission of a violation

								If the officer who is the

				subject of the disciplinary hearing is found not to have committed the alleged

				violation—

								

									(A)

									the matter is

				concluded;

								

									(B)

									no disciplinary action may

				be taken against the officer;

								

									(C)

									the personnel record of

				that officer shall not contain any reference to the charge for which the

				officer was found not guilty; and

								

									(D)

									any pay and benefits lost

				or deferred during the pendency of the disposition of the charge shall be

				restored to the officer as though no charge had ever been filed against the

				officer, including salary or regular pay, vacation, holidays, longevity pay,

				education incentive pay, shift differential, uniform allowance, lost overtime,

				or other premium pay opportunities, and lost promotional opportunities.

								

								(19)

								Commission of a violation

								

									(A)

									In general

									If the officer who is the

				subject of the charge is found to have committed the alleged violation, the

				hearing officer or board shall make a written recommendation of a penalty to

				the law enforcement agency employing the officer or any other governmental

				entity that has final disciplinary authority, as provided by applicable State

				or local law.

								

									(B)

									Penalty

									The employing agency or

				other governmental entity may not impose a penalty greater than the penalty

				recommended by the hearing officer or board.

								

								(20)

								Appeal

								Any officer who has been

				found to have committed an alleged violation may appeal from a final decision

				of a hearing officer or hearing board to a court of competent jurisdiction or

				to an independent neutral arbitrator to the extent available in any other

				administrative proceeding under applicable State or local law, or a collective

				bargaining agreement.

							

							(i)

							Waiver of rights

							

								(1)

								In general

								An officer who is notified

				that the officer is under investigation or is the subject of a charge may,

				after such notification, waive any right or procedure guaranteed by this

				section.

							

								(2)

								Written waiver

								A written waiver under this

				subsection shall be—

								

									(A)

									in writing; and

								

									(B)

									signed by—

									

										(i)

										the officer, who shall have

				consulted with counsel or a representative before signing any such waiver;

				or

									

										(ii)

										the counsel or

				representative of the officer, if expressly authorized by subsection

				(h).

									

							(j)

							Summary punishment

							Nothing in this section

				shall preclude a public agency from imposing summary punishment.

						

							(k)

							Emergency suspension

							Nothing in this section may

				be construed to preclude a law enforcement agency from imposing an emergency

				suspension on a law enforcement officer, except that any such suspension

				shall—

							

								(1)

								be followed by a hearing in

				accordance with the requirements of subsection (h); and

							

								(2)

								not deprive the affected

				officer of any pay or benefit.

							

							(l)

							Retaliation for exercising rights

							There shall be no

				imposition of, or threat of, disciplinary action or other penalty against a law

				enforcement officer for the exercise of any right provided to the officer under

				this section.

						

							(m)

							Other remedies not impaired

							Nothing in this section may

				be construed to impair any other right or remedy that a law enforcement officer

				may have under any constitution, statute, ordinance, order, rule, regulation,

				procedure, written policy, collective bargaining agreement, or any other

				source.

						

							(n)

							Declaratory or injunctive relief

							A law enforcement officer

				who is aggrieved by a violation of, or is otherwise denied any right afforded

				by, the Constitution of the United States, a State constitution, this section,

				or any administrative rule or regulation promulgated pursuant thereto, may file

				suit in any Federal or State court of competent jurisdiction for declaratory or

				injunctive relief to prohibit the law enforcement agency from violating or

				otherwise denying such right, and such court shall have jurisdiction, for cause

				shown, to restrain such a violation or denial.

						

							(o)

							Protection of law enforcement officer personnel

				files

							

								(1)

								Restrictions on adverse material maintained in officers’

				personnel records

								

									(A)

									In general

									Unless the officer has had

				an opportunity to review and comment, in writing, on any adverse material

				generated after the effective date of the State and Local Law Enforcement Discipline,

				Accountability, and Due Process Act of 2005 to be included in a

				personnel record relating to the officer, no law enforcement agency or other

				governmental entity may—

									

										(i)

										include the adverse

				material in that personnel record; or

									

										(ii)

										possess or maintain control

				over the adverse material in any form as a personnel record within the law

				enforcement agency or elsewhere in the control of the employing governmental

				entity.

									

									(B)

									Responsive material

									Any responsive material

				provided by an officer to adverse material included in a personnel record

				pertaining to the officer shall be—

									

										(i)

										attached to the adverse

				material; and

									

										(ii)

										released to any person or

				entity to whom the adverse material is released in accordance with law and at

				the same time as the adverse material is released.

									

								(2)

								Right to inspection of, and restrictions on access to

				information in, the officer’s own personnel records

								

									(A)

									In general

									Subject to subparagraph

				(B), a law enforcement officer shall have the right to inspect all of the

				personnel records of the officer not less than annually.

								

									(B)

									Restrictions

									A law enforcement officer

				shall not have access to information in the personnel records of the officer if

				the information—

									

										(i)

										relates to the

				investigation of alleged conduct that, if proven, would constitute or have

				constituted a definite violation of a statute providing for criminal penalties,

				but as to which no formal charge was brought;

									

										(ii)

										contains letters of

				reference for the officer;

									

										(iii)

										contains any portion of a

				test document other than the results;

									

										(iv)

										is of a personal nature

				about another officer, and if disclosure of that information in non-redacted

				form would constitute a clearly unwarranted intrusion into the privacy rights

				of that other officer; or

									

										(v)

										is relevant to any pending

				claim brought by or on behalf of the officer against the employing agency of

				that officer that may be discovered in any judicial or administrative

				proceeding between the officer and the employer of that officer.

									

							(p)

							States’ rights

							

								(1)

								In general

								Nothing in this section may

				be construed—

								

									(A)

									to preempt any State or

				local law, or any provision of a State or local law, in effect on the date of

				enactment of the State and Local Law

				Enforcement Discipline, Accountability, and Due Process Act of

				2005, that confers a right or a protection that equals or exceeds

				the right or protection afforded by this section; or

								

									(B)

									to prohibit the enactment

				of any State or local law that confers a right or protection that equals or

				exceeds a right or protection afforded by this section.

								

								(2)

								State or local laws preempted

								A State or local law, or

				any provision of a State or local law, that confers fewer rights or provides

				less protection for a law enforcement officer than any provision in this

				section shall be preempted by this section.

							

							(q)

							Collective bargaining agreements

							Nothing in this section may

				be construed to—

							

								(1)

								preempt any provision in a

				mutually agreed-upon collective bargaining agreement, in effect on the date of

				enactment of the State and Local Law

				Enforcement Discipline, Accountability, and Due Process Act of

				2005, that provides for substantially the same or a greater right

				or protection afforded under this section; or

							

								(2)

								prohibit the negotiation of

				any additional right or protection for an officer who is subject to any

				collective bargaining agreement.

							.

			

				(b)

				Technical amendment

				The table of contents of

			 title I of the Omnibus Crime Control and Safe

			 Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended

			 by inserting after the item relating to section 819 the following:

				

					

						Sec. 820. Discipline,

				accountability, and due process of State and local law enforcement

				officers.

					

					.

			

			4.

			Prohibition of Federal control over State and local criminal

			 justice agencies

			Nothing in this Act or the

			 amendments made by this Act shall be construed to authorize any department,

			 agency, officer, or employee of the United States to exercise any direction,

			 supervision, or control of any police force or any criminal justice agency of

			 any State or any political subdivision thereof.

		

			5.

			Effective date

			The amendments made by this

			 Act shall take effect with respect to each State on the earlier of—

			

				(1)

				2 years after the date of

			 enactment of this Act; or

			

				(2)

				the conclusion of the second

			 legislative session of the State that begins on or after the date of enactment

			 of this Act.

			

